                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT W. MAUTHE, M.D., P.C.,                      :
a Pennsylvania corporation, individually           :
and as the representative of a class of            :
similarly-situated persons,                        :
                                                   :
                               Plaintiff,          :        CIVIL ACTION NO. 18-1901
                                                   :
       v.                                          :
                                                   :
MCMC LLC,                                          :
                                                   :
                               Defendant.          :

                                                 ORDER

       AND NOW, this 13th day of May, 2019, after considering the motion for summary

judgment filed by the defendant (Doc. No. 34), the response in opposition to the motion filed by

the plaintiff (Doc. No. 44), the defendant’s reply to the response in opposition (Doc. No. 46), and

the record presented to the court by the parties; and for the reasons set forth in the separately

filed memorandum opinion, it is hereby ORDERED as follows:

       1.      The motion for summary judgment (Doc. No. 34) is DENIED; and

       2.      The court will hold a telephone conference to discuss implementing amended

scheduling deadlines in this case on Friday, May 17, 2019, at 10:00 a.m. Counsel for the

plaintiff shall initiate the call by contacting the undersigned’s civil deputy clerk at (610) 333-

1833 once all parties are present on the call.

                                                       BY THE COURT:



                                                       /s/ Edward G. Smith
                                                       EDWARD G. SMITH, J.
